            Case 2:20-cv-01369-GMN-NJK Document 11 Filed 10/30/20 Page 1 of 2




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     Kind Law
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7    Attorney for Plaintiff Donnie R. Smith
8
9                      UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
10
11    Donnie R. Smith,                           Case No.: 2:20-cv-01369-GMN-NJK
12
13                   Plaintiff,                  Stipulation of dismissal of LVNV
       v.                                        Funding LLC with prejudice
14
15
      LVNV Funding, LLC,
16
17                   Defendant.
18
19          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Donnie R.

20   Smith and LVNV Funding LLC stipulate to dismiss Plaintiff's claims against

21   LVNV Funding LLC with prejudice.

22   ///

23   ///

24   ///

25
26
27
     _____________________
     STIPULATION                           -1-
          Case 2:20-cv-01369-GMN-NJK Document 11 Filed 10/30/20 Page 2 of 2




1         Each party will bear its own costs, disbursements, and attorney fees.
2         Dated: October 27, 2020.
3
4    KIND LAW

5    /s/ Michael Kind            .
6    Michael Kind, Esq.
     8860 South Maryland Parkway, Suite 106
7    Las Vegas, Nevada 89123
8    Attorney for Plaintiff Donnie R. Smith
9    PATENAUDE & FELIX APC
10
     /s/ Rachel Saturn        .
11
     Rachel Saturn, Esq.
12   Patenaude & Felix APC
     7271 W Charleston Blvd #100
13
     Las Vegas, NV 89117
14   Counsel for LVNV Funding LLC
15
                                          IT IS SO ORDERED:
16
17
18                                        _______________________________
                                          Gloria M. Navarro, District Judge
19                                        United States District Court
                                          Case No. 2:20-cv-01369-GMN-NJK
20
21                                        DATED this ___
                                                     30 day of October, 2020.

22
23
24
25
26
27
     _____________________
     STIPULATION                           -2-
